Citation Nr: 1417070	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  07-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for an eye condition


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claims are now properly before the RO in Montgomery, Alabama.

In an August 2012 rating decision, the RO granted entitlement to service connection for a headache disorder.  In a January 2013 rating decision, the RO granted entitlement to service connection for bilateral hip disorders.  As these represent full grants of the issues on appeal, the issues are no longer before the Board.

This appeal was previously before the Board in October 2010 and August 2011.  The Board remanded the claims so that treatment records could be requested, the Veteran could be scheduled for a Board hearing, and the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.

The Veteran appeared and testified at a personal hearing in June 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue of entitlement to service connection for an eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the pendency of this claim, a respiratory disorder was not demonstrated.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim. The appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in June 2005, prior to the rating decision in question, of the information and evidence needed to substantiate and complete his claims to reopen a claim of entitlement to service connection.  This letter also notified the Veteran of his and VA's respective obligations with regard to obtaining evidence.  A February 2007 notice provided information regarding how VA assigns disability evaluations and effective dates.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  The claims file contains service treatment records, VA examination reports and VA medical records.  

In June 2011, a personal hearing was held before the undersigned Acting Veterans Law Judge (AVLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate each of the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Respiratory disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) .

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active military service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay statements may serve to support a claim of a claim of entitlement to service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In May 2005, the Veteran filed a claim for service connection for "respiratory problems" which he felt were due to his service.

A March 1982 chest x-ray, taken in conjunction with an evaluation for Agent Orange exposure, was normal.

A review of the record showed that the Veteran attended smoking cessation courses with the VA in December 2005.  He reported that he stopped smoking on December 25, 2005 with the help of a nicotine patch.  A July 2006 VA medical record noted the Veteran's chest was clear.  

In November 2009, the Veteran complained of nose and chest congestion, and he was diagnosed with allergic rhinitis.

During his Board hearing, the Veteran reported that he believed he developed a respiratory disorder due to smoking.  He indicated he smoked more in service because cigarettes were free.  He stated that he quit smoking in 2005, and that since then his breathing has improved.  He reported that he still has shortness of breath if he overexerts himself.

In December 2012, the Veteran was afforded a VA examination.  The examiner noted that the Veteran did not have a respiratory disorder during the examination, and that a review of the Veteran's treatment records revealed that he did not have a respiratory disorder since he filed his claim.  He noted that there was no treatment for, prescriptions for, or test/image results showing a respiratory disorder in the VA treatment records.  The examiner noted that the Veteran was treated for an upper respiratory infection in service, but that the Veteran had no residuals from this infection because upper respiratory infections are "self-limited."

While the Veteran is competent to describe his use of tobacco products in service, and his account is deemed credible and accurate, applicable statutes and VA regulations prohibit service connection of any disability on the basis that it was caused by the use of cigarettes or other tobacco products during service.  The statute, 38 U.S.C.A. § 1103, provides that, notwithstanding any other provision of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service. 

The implementing regulation clarifies that, for claims received by VA after June 9, 1998 (such as here), a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  The term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 C.F.R. § 3.300.

Regardless, there is no competent evidence of a current respiratory disability.  While the Veteran had an upper respiratory infection in service, there must be disability resulting from that condition or injury.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, the claim for service connection for a respiratory disorder must be denied on the basis of there being no current disability. 


ORDER

Entitlement to service connection for a respiratory disorder is denied.


REMAND

A review of the Veteran's service treatment records reveals that he did not complain of eye symptoms during his entrance examination, and evaluation of his eyes was noted to be normal.  He was noted to have refractive error.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

As a general proposition, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes, and therefore usually cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9. VA's General Counsel has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. 

Also, according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90

In August 2011, the Veteran was afforded a VA eye examination.  The examiner diagnosed primary retinal degenerative pigmentary changes, mild cataracts, refractive error, and presbyopia.  The examiner opined that the Veteran's retinal degenerative pigmentary changes were a congenital disease.  He also noted that the congenital disease was not aggravated by service and no additional disabilities were superimposed from the congenital disease.  He reported that the Veteran's refractive error was not an additional disability, but a "normal change that occurs in all persons."  Although the examiner answered the requisite questions regarding the Veteran's eye disorders, the examiner did not provide a supporting explanation for his opinions and he did not specifically address the Veteran's diagnosed cataracts.  On remand, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2011 VA eye examiner, if available.  The claims file and all records on Virtual VA must be reviewed.  After reviewing all available records, the examiner should provide the following:

a) The examiner should provide an opinion as to whether the Veteran's reported eye symptoms are indicative of a congenital defect, or in the alternative a congenital disease.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

b) For each congenital or developmental defect identified, the examiner should indicate whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  Please identify the additional disability.

c) In contrast, for each congenital or hereditary disease identified, the examiner should state whether the disease clearly and unmistakably preexisted the Veteran's entry into active service.  If so, the examiner should indicate whether there was there a permanent increase in the severity of the condition beyond its natural progression as a result of service.

d) For all diagnosed eye conditions which are not congenital in nature, the examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) the eye disorder is due to service.

The examiner must provide a detail explanation for any opinion proffered.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


